I can not agree to this decision. I do not purpose going into a discussion of the reasons, but I especially say this case goes too far in admitting details of acts and facts of the homicide said to have been committed by deceased in Grimes County years ago — before this unfortunate tragedy. All the details of that killing, even to minute details, were admitted in this case for the State. In other words, that killing was retried in this case. That carries the rule too far and becomes more than a dangerous precedent. There are other similar matters, but I do not care to discuss them at length. It would be useless in the face of this opinion.